IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1697-10


TED H. ROBERTS, Appellant

v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE FOURTH COURT OF APPEALS

BEXAR COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of three counts of theft and sentenced to confinement for
five years.  The trial court granted shock probation.  The Court of Appeals dismissed
Appellant's appeal for lack of jurisdiction. Roberts v. State, (Tex. App. -- San Antonio,
No. 04-10-00558-CR, delivered November 10, 2010).  Appellant's petition for
discretionary review was dismissed as untimely filed on April 13, 2011.  Appellant has
filed a motion for rehearing requesting reinstatement of his petition so that it will be
considered by this Court.  Appellant's motion for rehearing is granted.  His petition is
reinstated as of May 25, 2011 and will be considered in accord with Tex.R.App.P. 68. 
Appellant must file copies of his petition for discretionary review with this Court within
14 days of the date of this opinion.  See Tex.R.App.P. 9.3(b). 

Delivered May 25, 2011
Do not publish